Citation Nr: 1410561	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.  The Veteran died in March 2009; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2010, a statement of the case was issued in February 2011, and a substantive appeal was received in May 2011.

In her substantive appeal, the appellant requested a Board hearing in Washington D.C.; however, she withdrew her request in a May 2012 submission.  


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran's service does not meet the basic eligibility requirements for VA nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.203, 3.314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  Mason Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war).  In the instant case the relevant facts are not in dispute and the law is dispositive.

Criteria & Analysis

The law authorizes the payment of non-service connected disability pension in some circumstances to the surviving spouse of a veteran of a war who had the requisite service.  38 U.S.C.A. §§ 1502, 1521(j), 1541.

In pertinent part, eligibility for pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran's DD Form 214 and a Certificate of Military Service submitted by the appellant reflect that the Veteran had active service from June 16, 1955 to June 14, 1957.  

Official service department records are binding on VA for purpose of establishing service in the U.S. Armed Forces.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The service records clearly show that the Veteran did not have active military service during a period of war.  Thus, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice- connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Thus, the appellant does not meet the basic eligibility for nonservice-connected death pension benefits.

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim must be denied based upon a lack of entitlement under the law.  38 U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203; Mason, 16 Vet. App. at 132.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


